An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

::IN THE SUPREME COURT OF THE STATE OF NEVADA

 

HERBERT SCOTT ROGERS, No. 62992
Appellant,

THE STATE OF NEVADA, § § L  
Respondent. MAY 99 2013

TRA le »106 Nev. 349, 792 P.2d
1133 (1990), therefore we

  
 
 

. DISMISSED.

 
  

Douglas Saitta

cc: Hon. Jerome T. Tao, District Judge

Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk
Herbert Sc0tt Rogers

SuPREME Coum'
oF
NEvAlJA .

<0)1947A   f }5,